UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                            Senior Airman GAVIN R. DUENAS
                                  United States Air Force

                                            ACM S32181

                                          15 October 2014

         Sentence adjudged 30 July 2013 by SPCM convened at Nellis Air Force
         Base, Nevada. Military Judge: William C. Muldoon.

         Approved Sentence: Bad-conduct discharge, confinement for 4 months,
         forfeiture of $1,010.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Christopher D. James.

         Appellate Counsel for the United States: Major Daniel J. Breen;
         Major Mary E. Payne; and Gerald R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



ALLRED, Chief Judge:

       In accordance with his pleas, the appellant was convicted of absence without
leave, failure to obey a general regulation, and wrongful use of methamphetamine in
violation of Articles 86, 92, and 112a, UCMJ, 10 U.S.C. §§ 886, 892, 912a. A panel of
officer members sentenced the appellant to a bad-conduct discharge, confinement for
4 months, forfeiture of $1,010 pay per month for 4 months, and reduction to E-1. The
convening authority approved the sentence as adjudged.

      Before this court, the appellant makes two assignments of error: (1) the plea to
one of the absence without leave specifications was improvident, and (2) trial counsel’s
argument during sentencing was improper. Finding no error materially prejudicial to the
substantial rights of the appellant, we affirm.

                                    Providence of Plea

       Specification 1 of Charge I alleges the appellant wrongfully absented himself from
his assigned place of duty, “to wit: Building 295, located at Nellis Air Force Base,
Nevada.” Before this court, the appellant now claims his appointed place of duty at the
time in question was not in fact Building 295 but was instead the Military Personnel
Flight (MPF) where he had a scheduled appointment. The appellant contends this
variance in location renders his plea improvident.

       We review the military judge’s acceptance of the plea for an abuse of discretion,
while any question of law created by that plea is reviewed de novo.
United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008); United States v. Eberle,
44 M.J. 374, 375 (C.A.A.F. 1996). “In doing so, we apply the substantial basis test [and
look for] something in the record of trial, with regard to the factual basis or the law, that
would raise a substantial question regarding the appellant’s guilty plea.” Inabinette,
66 M.J. at 322; United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991). “An accused
must know to what offenses he is pleading guilty,” United States v. Medina, 66 M.J. 21,
28 (C.A.A.F. 2008), and a military judge’s failure to explain the elements of the charged
offense is error. United States v. Care, 40 C.M.R. 247, 253 (C.M.A. 1969).
Accordingly, “a military judge must explain the elements of the offense and ensure that a
factual basis for each element exists.” United States v. Barton, 60 M.J. 62, 64 (C.A.A.F.
2004) (citing United States v. Faircloth, 45 M.J. 172, 174 (C.A.A.F. 1996)).

       Here, we find nothing that would raise a substantial question regarding the
appellant’s guilty plea. The providence inquiry in this case established that, on the day in
question (1) the appellant’s “normal” duty location was Building 295; (2) the appellant
had an authorized appointment at the MPF on the day in question; (3) when not at his
MPF appointment, the appellant was required to be on duty at Building 295; and (4) upon
arriving at the MPF, the appellant decided to reschedule his appointment, and thereafter,
without authorization went home to bed instead of returning to Building 295. Under
these circumstances, we find the appellant’s behavior amounted to wrongfully absenting
himself from Building 295, as alleged. This assignment of error is without merit.

                          Sentencing Argument of Trial Counsel

        The appellant claims that trial counsel’s sentencing argument impermissibly
blurred the distinction between a punitive discharge and an administrative separation, and
that his sentence should therefore be set aside. We disagree.




                                             2                                   ACM S32181
       During the sentencing phase, the military judge gave the members the standard
instructions regarding their ability to impose a bad-conduct discharge, including
advisement that such a discharge is a severe punishment and has a stigma recognized by
our society. The members were also instructed that a punitive discharge would deny the
appellant “advantages which are enjoyed by one whose discharge characterization
indicates he has served honorably.”

      During sentencing argument, trial counsel stated:

             This is why a bad conduct discharge is appropriate in this
             case, because that is how his service should be characterized.
             It should be used as a punishment for the misconduct he
             committed while he was here in the military. The military
             judge instructed you, a few minutes ago, that there’s a stigma
             associated with a bad conduct discharge, and there absolutely
             is. And in this case it’s warranted because his service
             deserves that characterization. Certain benefits are -- give the
             person with an honorable discharge -- they’re entitled to
             certain benefits -- educational benefit, VA benefits and when
             someone who’s served their country honorably, who is
             standing in line to get these benefits, who did everything that
             we asked of them, never engaged in any of this behavior, who
             constantly said no, no, no, I’ll take the higher road; I have
             problems but I’ll take the high road.

      In rebuttal to defense arguments that a punitive discharge was not warranted, trial
counsel added:

             The bad conduct discharge itself isn’t going to prevent the
             opportunities lost like the defense wants you to believe. More
             than that it’s a certain characterization of his service, and at
             some point we have to draw a line. We can argue in every
             case, not this case -- not this case. The other ones were way
             worse. They deserve BCDs, not us. But at some point we
             have to draw the line and say, “Look, enough is enough.
             Your service can’t be characterized as honorable anymore.
             We have to punish you with a bad conduct discharge.” . . .
             But the reality is this draws the line, and after abusing Meth
             for 3 months, three separate UAs -- Spice, AWOL, not
             seeking treatment until after preferral of charges, the line has
             been drawn. His service can’t be characterized as honorable
             anymore. A BCD is necessary and proper as punishment for
             the misbehavior he did engage in despite the rest of his


                                            3                                   ACM S32181
              career, and that’s why it’s important that this panel today
              adjudge a BCD, 7 months confinement, reduction to E-1, and
              two-thirds forfeiture.

       Trial defense counsel did not object to trial counsel’s argument.

         Improper argument is a question of law that we review de novo. United States v.
Pope, 69 M.J. 328, 334 (C.A.A.F. 2011). Absent objection, argument is reviewed for
plain error. United States v. Erickson, 65 M.J. 221, 223 (C.A.A.F. 2007). To prevail, the
appellant must prove that: “(1) there was an error; (2) it was plain or obvious; and (3) the
error materially prejudiced a substantial right.” Id. (quoting United States v. Kho, 54 M.J.
63, 65 (C.A.A.F. 2000)) (internal quotation marks omitted). “[T]he argument by a trial
counsel must be viewed within the context of the entire court-martial. The focus of our
inquiry should not be on words in isolation, but on the argument as ‘viewed in context.’”
United States v. Baer, 53 M.J. 235, 238 (C.A.A.F. 2000) (quoting United States v. Young,
470 U.S. 1, 16 (1985)). “An error is not ‘plain and obvious’ if, in the context of the entire
trial, the [appellant] fails to show the military judge should [have intervened sua sponte.]”
United States v. Burton, 67 M.J. 150, 153 (C.A.A.F. 2009). “[T]he lack of a defense
objection is some measure of the minimal impact of [trial counsel’s] improper comment.”
United States v. Gilley, 56 M.J. 113, 123 (C.A.A.F 2001) (quoting United States v.
Carpenter, 51 M.J. 393, 397 (C.A.A.F. 1999)) (internal quotation marks omitted).

       Examining trial counsel’s argument in the context of the entire court-martial, we
find no blurring of the distinction between a punitive discharge and administrative
separation. A prosecutor may argue during sentencing that a bad-conduct discharge is a
proper way to characterize an accused’s service or enlistment. United States v. Britt,
48 M.J. 233, 234 (C.A.A.F. 1998). The possibility of an accused receiving an
administrative discharge in the event a punitive discharge is not adjudged is a collateral
matter that should not be of concern to the court-martial. See United States v. Tschip,
58 M.J. 275, 277 (C.A.A.F. 2003). We find the argument properly commented on the
appropriateness of a bad-conduct discharge as punishment and did not suggest that a
punitive discharge be used simply to separate the appellant from the Air Force.
See United States v. Greska, 65 M.J. 835, 838 (A.F. Ct. Crim. App. 2007). The argument
was in line with the military judge’s instructions that a punitive discharge would
appropriately deprive the appellant of those benefits reserved for those who have served
honorably.

       Moreover, even if trial counsel’s argument were error, there was no plain error,
nor did the argument materially prejudice the substantial rights of the appellant. The
assignment of error is without merit.




                                             4                                   ACM S32181
                                       Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                            5                                  ACM S32181